Case 3:21-mc-80007-SK Document 1-9 Filed 01/12/21 Page 1 of 3




          EXHIBIT 8
            Case 3:21-mc-80007-SK Document 1-9 Filed 01/12/21 Page 2 of 3




                                                                        Sarah Salomon
                                                                        (415) 962 8828
                                                                        ssalomon@keker.com



December 2, 2020



VIA ELECTRONIC MAIL

Melody Drummond Hansen
O’MELVENY & MYERS LLP
2765 Sand Hill Road
Menlo Park, CA 94025
mdrummondhansen@omm.com

Re:       Maplebear Inc. dba Instacart v. Cornershop Technologies, Inc., et al., Case No. 2:20-
          CV-00240-JRG (E.D. Tex.)

Dear Melody:

Please find below the search terms Instacart proposes Uber utilize to conduct an email search in
response to Instacart’s subpoena, dated October 14, 2020:

                 Cornershop* w/100 (scrap* OR copy* OR bot OR bots OR crawl* OR spider*
                  OR violat* OR trad*)
                 Cornershop* w/50 Instacart*
                 Instacart* w/100 (catalog* OR image* OR product* OR storefront* OR “store
                  front*” OR retail*)
                 Cornershop AND (Texas OR Dallas OR Florida OR Miami OR launch*)
                 Cornershop* w/100 (“business plan*” OR budget* OR projection* OR model*
                  OR analy* OR valuat*) AND (“United States” OR “North America*” OR “U.S.”
                  OR “American”)
                 Cornershop* w/100 (risk* or benefit* or cost*) AND (“United States” OR “North
                  America*” OR “U.S.” OR “American”)

Instacart further proposes a date limitation of April 2019-present for Uber’s search.

It is Uber’s obligation to conduct a diligent search for documents responsive to Instacart’s
subpoena. Instacart is providing these proposed search terms as a courtesy and at Uber’s request.
But, by providing these proposed terms, Instacart in no way limits Uber’s obligation to conduct
a diligent search. In addition to an email search, Uber must also conduct targeted searches in any




1614557
          Case 3:21-mc-80007-SK Document 1-9 Filed 01/12/21 Page 3 of 3

Melody Drummond Hansen                                               VIA ELECTRONIC MAIL
December 2, 2020
Page 2


central repositories (including, but not limited to, any collaboration platforms, cloud-based
storage, or information management systems employed by Uber) for responsive documents.
                                                 ***

Please let us know no later than Monday, December 7 whether you will agree to run these email
search terms in addition to conducting a targeted search for responsive documents. We look
forward to receiving your custodian proposal.


Very truly yours,

KEKER, VAN NEST & PETERS LLP




Sarah Salomon

SS:sm




1614557
